                                                                                            FILED
            Case 1:20-cv-01924-UNA Document 5 Filed 07/28/20 Page 1 of 2

                                                                                                  7/28/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                               Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

WILLIAMS SCOTT DAVIS, JR.,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 1:20-cv-01924 (UNA)
                                              )
UNITED STATES DEPARTMENT                      )
OF STATE, et al.,                             )
                                              )
                Defendants.                   )


                                 MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant plaintiff’s

application for leave to proceed IFP and dismiss the case because the complaint fails to meet the

minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain “(1) a

short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

“complaint [] contains an untidy assortment of claims that are neither plainly nor concisely stated,

nor meaningfully distinguished from bold conclusions, sharp harangues and personal comments

[,]” it does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C.
          Case 1:20-cv-01924-UNA Document 5 Filed 07/28/20 Page 2 of 2




2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).

The instant complaint falls within this category.

       Plaintiff, a federal inmate currently designated to the Federal Penitentiary located in

Thomson, Illinois, sues fourteen federal agencies and the U.S. Embassy located in Brussels,

Belgium. It appears that plaintiff believes there exists a vast conspiracy to fabricate evidence and

convict him in a domestic violence matter.          He also seemingly takes issue with certain

psychological diagnoses. While plaintiff cites sporadically to various federal legal authority, the

actual claims and alleged wrongful actions attributed to defendants are unclear, as the complaint

consists of rambling and unconnected statements. The specific alleged damages and relief sought

is also unknown.

       The complaint, as pled, is undefined and fails to provide any notice of a claim or any basis

for federal jurisdiction. For this reason, the case will be dismissed. A separate order accompanies

this memorandum opinion.




                                                    ____/s/________________
                                                     JAMES E. BOASBERG
                                                    United States District Judge

DATE: July 28, 2020
